Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Serbinowski on 1/21/2022.

The application has been amended as follows: 
Claims 8, 10-14, 16-17, 27-28 are cancelled.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Amendment to claim 1, Affidavit under 37 CFR 1.32 and Applicant’s arguments are sufficient to overcome rejection under 35 USC set forth in the previous Office Action. 

Independent claim 1 and dependent claims drawn to an expandable vinyl aromatic polymer composition comprising coke, polymeric and non-polymeric flame retardants, peroxides or unstable hydrocarbons at certain ratio and quantity.


Primary reference (i.e. Ponticiello 2) discloses all the composition elements above except the claimed flame retardant combination. 
On 12/23/2021 Applicant submits Declaration under 37 CFR 1.132 signed by Mr. Dario Ghidoni. The Declaration effectively demonstrates that the combination of coke, brominated polymer and brominated non-polymeric flame retardants leads to extremely low generation of HBr. 

New search for prior art does not result in a reference covering the subject matter of independent claim 1. 
The closest prior art found is represented by La Piccirella et al (US 20160222181).
La Piccirella teaches an expandable polymeric composition, comprising flame retardant selected from the group consisting of hexabromocyclododecane, pentabromide monochloro cyclohexane, a brominated styrene-butadiene copolymer and tetrabromobisphenol bis-dibromopropyl ether.

However, the reference is fails to teach a simultaneous use of polymeric and non-polymeric flame retardant.

As a result, the rejection above is withdrawn and independent claim 1 and dependent claims 3-4, 6-7, 9, 15, 18, 20, 24 and 29-34 are allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765